DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 63-66, 68, 70-72, 73, 76, 77 and 79-82  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by foreign patent literature Bernard et al. (WIPO pub. no. WO8809146)
Regarding claim 63, Bernard discloses a system for providing pacing guidance to an individual, the system comprising:  a heart rate monitor (“The sensor module 10 is shown in Figure 1. The sensor module 10 contains EKG sensors (electrodes) 12, temperature disk (insulated skin temperature) 14, and an electronics package 15 for the sensors 12 and 14”, p. 18, ll. 5-8);  

a memory storing a plurality of pacing templates configured for the activity being performed by the individual  (“The microprocessor board 126 is a commercially available Tattletale Model II datalogger designed for OEM applications by Onset Computer”, p. 25, ll. 12-14) 

and a look-up table having entries for the plurality of pacing templates (“With a core temperature limit of 38.5° C specified, a disk temperature threshold for the alert could be determined. To set an action alert threshold for disk temperature that protects most workers from exceeding a core temperature of 38.5° C, two decisions were made. First, analysis indicated that the relationship of core temperature to disk temperature is different for different clothing. For this reason, two classes of clothing were defined: (1) work clothes or single cotton coveralls, and (2) double cotton coveralls or impermeable clothing (plastics) over coveralls. Second, disk temperature is not an exact measure of core temperature, but a surrogate. This means that there is a certain amount of error associated with limiting core temperature by disk temperature. For each clothing class or ensemble, a disk temperature was selected so that for 95% of the cases core temperature was less than 38.5° C. The selected disk temperature was the action alert threshold. The action threshold for work clothes or cotton coveralls is 38.2° C, and for double cotton coveralls or impermeable coveralls over cotton coveralls, it is 38.5° C. These values are the action alert thresholds in the PM algorithm, which indicate a time to terminate the exposure. 

The design objectives for the PM called for a warning alert to give preliminary notice that there has been an increase in physiological strain, and reset criteria that would allow the alert status to change from warning to acceptable. The warning alert should allow about 10 minutes warning prior to an action alert under typical conditions of heat gain. The warning thresholds were 38.0 and 38.1° C for work clothes/cotton coveralls and double cottons/impermeable clothing, respectively. If the strain is reduced after a warning alert, the PM will reset to the acceptable indicator. The reset thresholds were set to be 0.2° C less that the warning level. The 0.2° C drop indicates a significant drop in temperature and avoids problems with temperature sensor fluctuation or toggling around the threshold (e.g., changing between 37. 9 and 38.0°C), p. 7, l.33 to p. 8, l. 34; “An average person can work about 20 minutes at 80% of his/her MAC before exhaustion. This increases to 40 minutes at 70% MAC and so minutes at 60% MAC. From the job design point of view, the job should not require more time than the endurance time. So a work task requiring 70% MAC of a person should not exceed 40 minutes. Alternatively, if a minimum work time is required, the actual %MAC must be lower than that %MAC associated with the endurance time that equals the work time. For instance, if 40 minutes are required to perform a task, the actual %MAC should be less than 70% MAC for any worker who is expected to complete the task”, p. 10, ll.7-18; “For any given %MAC, most workers would be able to perform at that relative level of work for at least a time of ET from Equation 1a or, if a work demand required a time of ET, it can be done by anyone who is working at or below the respective value of %MAC from Equation 1b. So a worker can work at least 10 minutes at 75% MAC; or a job requiring 10 minutes of work can be performed by anyone working at or below 75% MAC”, p. 10, l. 30 to p. 11, l. 1; “As a practical note, a pattern of different work demands with different oxygen demands can be averaged together over a time interval, and the average %MAC computed. The average %MAC is used to estimate the expected endurance time, and this endurance time is compared to the actual time requirement (the time base for the average”, p. 11, ll. 2-8; “The action alert thresholds for the MTAs were selected using two factors: (1) age for adjustments in HRmax and (2) %MAC for an endurance time equal to the time base of the averaging period. Three age groups were judged to be  sufficient to reflect the effects of age on HRmax”, p. 16, ll. 7-10; “The warning alert thresholds were selected to give about 10 minute warning to the action alert threshold if the heart rate was maintained at moderate demands. The reset levels were selected to indicate a sustained drop in heart rate from the warning levels. They appear to be adequate from the laboratory tests. The following table gives the three alert thresholds for the different age groups and MTA time bases as finally selected for the PM”, p. 16, l. 34 to p. 17, l. 4;  warning, action alert and recovery thresholds are interpreted to be pacing templates) 

an activity completion module (“Based on this averaging principle, an incremental analysis can be performed to assess whether a job may cause exhaustion. In the incremental analysis, the relative oxygen demands (%MAC) over small intervals (i.e., 5 minutes) are examined to determine if the associated endurance time is less than the time interval. That is, for any 5 minute interval, the average %MAC should not exceed 83 for the individual as calculated from Equation 1b, using 5 minutes for ET. The time step is then increased (e.g., 10 minutes) and the average %MAC for that interval is calculated. Once again, if the average %MAC is less than 75% MAC (value from Equation 1b for ET=10 min), there should not be any excessive physiological demand (exhaustion). By incrementing the time base of the average out to the working time itself, all possible combinations of work can be examined in terms of their effect on exhaustion”, p. 11, ll.20-36; “Because of the exponential nature of the relationship, the time intervals can be increased geometrically to reduce the number of averaging intervals without losing protective ability. So starting at 5 minutes, which is the smallest practical interval, the intervals can follow 10, 20, 40, 60, ... minutes. As an approximation pf the geometric progression, 7 averaging intervals were selected for the PM algorithm: 5, 10, 20, 30, 45, 60, and 90 minutes. From Equation 1b, the highest %MAC that can be sustained for these intervals is 83, 75, 67, 63, 59, 56, and 51 %MAC, respectively”, p. 12, ll. 2-13; “The PM uses 7 MTAs on time bases of 5, 10, 20, 30, 45, 60 and 90 minutes to provide a steady progression of protection from short term, high demands to long term, moderate demands”, p. 15, ll. 27-30);  

an output device (“Alert module 200 is shown in Figure 9.  It has four components: battery, command buttons, alert LEDs and tone generator”, p. 27, ll. 14-16); 

a processor in communication with said heart rate monitor, said memory, said activity completion module, and said output device (p. 25, ll. 12-14), 

said processor configured to  receive a heart rate signal from said heart rate monitor,  receive a signal from said activity completion module representing an amount of the activity completed by the individual,  calculate a physiological strain index (PSI) from the heart rate signal,  selecting one pacing template based on the PSI and the amount of the activity completed using the look-up table in said memory, and  outputting information in said pacing template to said output device (“The algorithm uses insulated skin temperature and heart rate history to determine the alert state. These two physiological measures are treated independently and the alert state is determined by the measure that reaches the alert threshold first”, p. 7, ll. 1-5; “The action alert threshold for core temperature was selected to be 38.5° C, because the PM represents a means to closely control the heat stress exposure and the alert threshold allows time to terminate the exposure. First, this limit allows a greater exposure to heat stress above acceptable levels for chronic exposures. Second, it allows five to ten minutes to leave an area of heat stress”, p. 7, ll. 25-32; “There are three factors to consider: (1) MAC(100%MAC) occurs at HRmax (2) the oxygen demand is about 10%MAC, and (3) heart rate increases linearly with %MAC. These three facts suggest a basic approximation used in the PM: %HRR is equal to %MAC”, p. 13, ll. 5-9; “The relationships can be used in reverse as well. If a minimum work time is known and equated to ET, the highest expected work demand expressed as %MAC can be estimated from Equation 1b, and therefore the %HRR. With the %HRR and assumptions about HRrest(=75) and HRmax (Equation 2), a limit on heart rate can be suggested.  As an example, suppose the work time is 20 minutes and the worker is 45 years old (as above). The highest %MAC is 67 for ET = 20 from Equation 1b. This then means that the average heart rate for the 20 minutes should not ·exceed 67% HRR. “, p. 13, ll. 22-33; “For the PM, a heart rate threshold is a level above which an average heart rate for a specified period of time triggers an alert. For a short time, the PM should tolerate a high heart rate due to heavy work and/or high heat stress. This can be achieved by using a short averaging period with a high threshold. In contrast, the PM must be sensitive to a moderate demand (lower HR) over a longer period. Therefore, a longer averaging period can be used with a lower threshold”, p. 14, ll. 25-33; alarms and warnings output by the PM are interpreted to be outputting information from the pacing templates).
Regarding claim 64, Bernard discloses a clock in communication with said processor; and wherein said processor is further configured to receive a time from said clock (“The counter 124 is read and reset every 30 seconds, which means that a heart rate up to 254 beats per minute can be counted, which is higher than is physiologically possible. The counter 124 is reset by the microprocessor 126 under the program control”, p. 25, ll. 7-11), 

and select one pacing template based on the PSI, the time, and the amount of the activity completed using the look-up table in said memory (“The PM uses 7 MTAs on time bases of 5, 10, 20, 30, 45, 60 and 90 minutes to provide a steady progression of protection from short term, high demands to long term, moderate demands”, p. 15, ll. 27-30).
Regarding claim 65, Bernard discloses a skin temperature sensor in communication with said processor (p. 18, ll. 5-8); 

and  wherein said processor is further configured to  receive a temperature signal from said skin temperature sensor,  calculate an adaptive physiological strain index (aPSl) from the heart rate signal and the temperature signal, and  select one pacing template based on the aPSl, the time, and the amount of the activity completed using the look-up table in said memory (p. 7, l. 33 to p. 8, l. 34).
Regarding claim 66, Bernard discloses said heart rate monitor is selected from a group consisting of a heart rate sensor attached to the subject person, a processor for receiving EKG signals from electrodes attached to the person, a pulse oximeter sensor, and a processor for receiving a ballistic-cardiogram signal (p. 18, ll. 5-8).
Regarding claim 68, Bernard discloses said processor selects a pacing template at predetermined time intervals or at predetermined time intervals based on a percentage of activity completed (p. 15, ll. 27-30).  
Regarding claim 70, Bernard discloses a clothing module configured to receive input regarding the clothing being worn by the individual (“Clothing switch 114 is a two-position switch to select and indicate clothing ensemble: (l) work clothes or single cotton coveralls and (2) double cotton coveralls or impermeable (vapor barrier) clothing”, p. 23, ll. 32-36).
Regarding claim 71, Bernard discloses an input for receiving identification of the activity being performed by the individual (“Function switch 118 indicates the mode of operation for the PM. The details on mode are discussed in the section on Software below. The modes are: (1) DUMP mode; (2) CHECK which allows for a system checkout and calibration; and (3) RUN mode”,  p. 24, ll. 2-7).
Regarding claim 72, Bernard discloses a system for providing pacing guidance to an individual, the system comprising:  a physiological strain state (PSS) module (p. 18, ll. 5-8);

  a memory (p. 25, ll. 12-14) 

storing a plurality of pacing templates configured for the activity being performed by the individual and a look-up table having entries for the plurality of pacing templates;  a clock (p. 25, ll. 7-11);  

an activity completion module (p. 15, ll. 27-30);
 
an output device (p. 27, ll. 14-16); 

and  a processor in communication with said PSS module, said memory, said clock, said activity completion module, and said output device (p. 25, ll. 12-14), 

said processor configured to receive a strain signal from said PSS monitor,  receive a time from said clock,  receive a signal from said activity completion module representing an amount of the activity completed by the individual,  calculate a physiological strain index (PSI) from the strain signal,  select one pacing template based on the PSI, the time, and the amount of the activity completed using the look-up table stored in said memory, and  output information in said pacing template to said output device (“The personal monitor uses an algorithm to assist an individual in determining exposure to heat stress. The algorithm is incorporated into a program to control data collection of disk 14 (Figure l) temperature and heart rate, manipulate the data as necessary to obtain relevant information, and activate appropriate alerts. The program reflects the implementation of the algorithm within the prototype hardware framework. The following description of the PM software describes the critical measures and the decision-making structure. 

The PM hardware described above is responsible for monitoring insulated skin (disk) temperature and heart beats (stored in a counter) and for providing the alert status and user control. The program, stored in an EEPROM (electrically erasable programmable read only memory) controls the datalogger microprocessor 126 (Figure  6)”, p. 27, l. 37 to p. 28, l. 15).
Regarding claim 74, Bernard discloses said processor selects a pacing template at predetermined time intervals or at predetermined intervals based on percentage of activity completed  (p. 15, ll. 27-30).
Regarding claim 76, Bernard discloses a method for recommending by a processor a pace to an individual based on an activity and physiological state of the individual, said method comprising at predetermined intervals:  receiving a strain signal for the individual from a physiological strain state (PSS) module, or receiving a heart rate for the individual from a heart rate monitor attached to the individual (p. 28, ll. 10-15);  

receiving a representation of an amount of the activity completed by the individual  (p. 15, ll. 27-30);  

determining a physiological strain index (PSI) based on the received strain signal or the received heart rate;  using the PSI and the representation of the amount of the activity completed to select a pacing template from a plurality of pacing templates contained in storage; and  providing pacing information based on the selected pacing templates to the individual (p. 27, l. 37 to p. 28, l. 15).
Regarding claim 77, Bernard discloses receiving a time signal from a clock (p. 15, ll. 27-30); 

and  using the PSI, the received time signal, and the representation of the amount of the activity completed to select a pacing template from a plurality of pacing templates contained in storage (p. 7, ll. 1-5; p. 7, ll. 25-32; p. 13, ll. 5-9; p. 13, ll. 22-33; p. 14, ll. 25-33).
Regarding claim 79, Bernard discloses receiving a body core temperature from a temperature sensor internal to the individual; and  wherein the strain signal provided by the PSS module is determined based on the body core temperature and the received strain signal or based on the body core temperature and the received heart rate (p. 7, l. 33 to p. 8, l. 34).
Regarding claim 80, Bernard discloses the activity is selected from a group consisting of a run, a bicycle ride, a hike, a swim, a climb, a walk, a cardiovascular workout, cleaning, washing a vehicle, skating, and any combination of these activities (“The personal monitor and process measures physiological responses to work and heat stress and provides recommendations to the user in an industrial environment which will allow the user to limit his or her exposure to the physiological stress in an informed manner”, p. 37, l. 34 to p. 38, l. 2).
Regarding claim 81, Bernard discloses transmitting the pace information and physiological information to an external device collecting information from a plurality of individuals (“The DUMP mode 238 (beginning at line 15000) permits the extraction of information on both physiological and PM performance at the end of a PM session. To preserve the stored data, the user must
1. Select CHECK or DUMP on the function switch 118 to exit RUN
2. Activate the command buttons 204 and 206
3. Attach auxiliary battery or do not disconnect Alert module 
4. Remove Monitor module from person
5. Connect a printer or computer terminal to the RS232 port 108
6. Select DUMP on the function switch 118
7. Activate the command buttons 204 and 206”, p. 35, l. 31 to p. 38, l. 14).
Regarding claim 82, Bernard discloses receiving an identification of the clothing being worn by the individual and/or the activity being performed by the individual (p. 23, ll. 32-36).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 69, 75 and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over foreign patent literature Bernard et al. (WIPO pub. no. WO 8809146) in view of Nakajima et al. (pub. no. 20090043176).
Regarding claims 69, 75 and 78, it is noted that Bernard does not disclose atmospheric sensors that are used to select a pacing template.  Nakajima however, teaches atmospheric sensors that are used to select a pacing template (“CPU 21 determines that the measured WBGT approximated value corresponds to any one of WBGT levels in the table (1) and notices the content based on the determined WBGT level in the preventive measuring noticing mode (step S50). For example, if the temperature measured by the temperature sensor 2 is 24°C. and the relative humidity measured by the humidity sensor 3 is 25%, the WBGT approximated value is calculated as around 20°C. by the heat indicator calculation unit 5. Hence, CPU 21 determines that the WBGT level is "1" based on the calculated WBGT approximated value using the table (1). Namely, the exercise level set in step S 30 is the "moderate exercise". This exercise level allows the noticed content in the table (1) at the time of the WBGT level "1" to become the following. In the content, it takes 20 seconds to display a message of supplying water and sound a continuous monotonic buzzer sound along with the displaying and these displaying and sounding are performed every 20 minutes. Namely, as shown in FIG. 8 (B), CPU 21 instructs the liquid crystal display 8 to display a display 48 ("DRINK") as a message of supplying water for a user at the location of the displaying region 46 shown in FIG. 8 (A) and repeat it during 20 seconds every 20 minutes, and the piezoelectric buzzer 9 to sound a continuous monotonic buzzer sound during 20 seconds every 20 minutes along with the a period and timing of displaying the display 48”, [0085]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices in the same way.  Here both Bernard and Nakajima are directed to devices that monitor a user and make recommendations to help prevent heat injuries.  To incorporate atmospheric sensors and to use them to select pacing templates in the Bernard invention would be to use a known technique to improve similar devices in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Bernard to include atmospheric sensors and to use those sensors to select the pacing templates applicable in a particular situation as taught by Nakajima.  To do so would enable the Bernard device to accurately respond to changes in ambient temperature and humidity which would affect a user’s ability to recover from heat effects thereby increasing the accuracy of the warning, alarm and recovery functionality of the monitoring system.
Allowable Subject Matter
Claims 67 & 73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715